Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19, 21-23, and 31 are cancelled.
Claims 20,24-30,32-40 are pending and under examination.
Claims 38-40 are newly presented.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

 Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/27/2022 was considered by the examiner.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claims 20,24-30,32-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swensgard et al US 2011/0155781 in view of Giordano et al. US 2011/0295270 in further view of Aranyi et al. US 2013/0098968.

	 Regarding claim 20, Swensgard et al discloses a surgical instrument (10) for use with a robotic surgical system (controlled by a remote computer system par 0040), wherein said surgical instrument comprises: a mounting portion configured to operably interface with the robotic surgical system (par 041; the surgical instrument can be disassembled and parts can be selectively replaced; and operably interfaced with remote computer system 170 for real time data), wherein said mounting portion comprises a plurality of rotary discs configured to rotate in response to rotary motions applied thereto by the robotic surgical system (articulation control 16 may effect rotation of the end effector; and an electric motor via drive train which contains gears, or rotary disks; par 0024-0025); an elongate shaft (8) extending from said mounting portion (handle 6); and an articulation joint (14); an end effector (12), wherein said articulation joint (14) couples said end effector (12) to said elongate shaft (8), wherein said end effector (12) is rotatable relative to said elongate shaft (8) about said articulation joint (par 0017), and wherein said end effector comprises: a first jaw ; a second jaw movable relative to said first jaw between an open position and a closed position (jaws 24,22); and an elongate channel configured to receive a staple cartridge including a plurality of staples removably stored therein (lower jaw 22 has an elongate channel that received cartridge 34); a drive shaft (36) operably interfacing with said mounting portion, wherein said drive shaft is configured to rotate in response to the rotation of one of said plurality of rotary discs of said mounting portion (helical drive shaft is in communication with bevel gear assembly 52 which drives the drive shaft; par 0027-0028); and an I-beam operably engaged with said drive shaft (wedge 33,and knife 32 form an I-beam that translates due to rotation of the drive screw 36), wherein said I-beam is configured to translate in response to the rotation of said drive shaft (par 0027-0029), wherein said I-beam is configured to engage said second jaw and move said second jaw to said closed position during a closing stroke, wherein said I-beam is further configured to eject the staples from the staple cartridge during a firing stroke, and wherein said I-beam retains said second jaw at a distance relative to said first jaw during said firing stroke (the upper tab portion of the wedge sit in a slot of the anvil 224, which is the second jaw, this allows for closure and maintaining a distance relative to the first jaw during the firing stroke; fig 3; par 0028).
	Swensgard discloses a surgical stapling instrument with gear rotation of the motor to move part of the instrument but fails to explicitly teach articulation in response to the rotation of one of the rotary discs of said mounting portion.
	However Giordino teaches a surgical instrument as seen in figures 31-38 with a mounting portion 1302 and a plurality of rotatable bodies or discs (1304;par 0229-0230) of robotic system 1000; tool mounting portion houses the rotational gear assembly including a plurality of driven discs and gear that rotate to initiate movement and articulation in the surgical instrument; (par 0235; the tool drive assembly 1010 to the corresponding fourth driven element 1304 will cause rotations of the articulation spur gear).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the articulation control as taught by Giordino to control separate functions of the surgical instrument and allow the operator to have increased control and safety while operating the instrument.  
	Swensgard and Giordino teach articulating motor controlled surgical staplers but fail to explicitly teach a flexible drive shaft wherein a portion of the flexible drive shaft extends through at least a portion of said articulation joint, and wherein said flexible drive shaft comprises a plurality of annular joint segments interconnected to one another.
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segments 206 each defining an opening through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

    PNG
    media_image1.png
    519
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    226
    744
    media_image2.png
    Greyscale

	Regarding claim 24, Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 20, wherein Aranyi further teaches said flexible drive shaft (119) extends completely through said articulation joint 202; par 0078; figs. 7-8 reproduced above) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
 Regarding claim 25 Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 20, Swensgard fails to teach to explicitly teach wherein a portion of said drive shaft comprises a flexible shaft portion, that extends through said articulation joint, and said flexible shaft comprises a hollow portion with a plurality of cutouts.
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment cutouts 206 each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 26, Swensgard in view of Giordino in further view of Aranyi substantially teaches the surgical instrument of Claim 20, Swensgard fails to teach wherein said flexible drive shaft comprises a hollow portion.
 However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment cutouts 206 each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

Regarding claims 27 Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 26, but fails to explicitly teach wherein a portion of said drive shaft comprises a flexible shaft portion, that extends through said articulation joint, and said flexible shaft comprises a hollow portion with a plurality of cutouts.
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment cutouts 206 each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

	Regarding claim 28, Swensgard in view of Giordino, in further view of Aranyi substantially teaches substantially teaches the surgical instrument of Claim 20, wherein said flexible drive shaft comprises a plurality of annular joint segments interconnected to one another,
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment cutouts 206 each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 29, Swensgard in view of Giordino, in further view of Aranyi substantially teaches substantially teaches the surgical instrument of Claim 28, but fails to teach said plurality of annular joint segments comprise a plurality of interlocking dovetail shapes,
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment cutouts 206 formed as interlocking dovetail sections each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

Regarding claim 30 Swensgard et al discloses a surgical instrument (10) for use with a robotic surgical system (controlled by a remote computer system par 0040), wherein said surgical instrument comprises: a mounting portion configured to operably interface with the robotic surgical system (par 041; the surgical instrument can be disassembled and parts can be selectively replaced; and operably interfaced with remote computer system 170 for real time data), wherein said mounting portion comprises a plurality of rotary discs configured to rotate in response to rotary motions applied thereto by the robotic surgical system (articulation control 16 may effect rotation of the end effector; and an electric motor via drive train which contains gears, or rotary disks; par 0024-0025); an elongate shaft (8) extending from said mounting portion (handle 6); and an articulation joint (14); an end effector (12), wherein said articulation joint (14) couples said end effector (12) to said elongate shaft (8), wherein said end effector (12) is rotatable relative to said elongate shaft (8) about said articulation joint (par 0017), and wherein said end effector comprises: a first jaw ; a second jaw movable relative to said first jaw between an open position and a closed position (jaws 24,22); and an elongate channel configured to receive a staple cartridge including a plurality of staples removably stored therein (lower jaw 22 has an elongate channel that received cartridge 34); a drive shaft (36) operably interfacing with said mounting portion, wherein said drive shaft is configured to rotate in response to the rotation of one of said plurality of rotary discs of said mounting portion (helical drive shaft is in communication with bevel gear assembly 52 which drives the drive shaft; par 0027-0028); and an I-beam operably engaged with said drive shaft (wedge 33,and knife 32 form an I-beam that translates due to rotation of the drive screw 36), wherein said I-beam is configured to translate in response to the rotation of said drive shaft (par 0027-0029), wherein said I-beam is configured to engage said second jaw and move said second jaw to said closed position during a closing stroke, wherein said I-beam is further configured to eject the staples from the staple cartridge during a firing stroke, and wherein said I-beam retains said second jaw at a distance relative to said first jaw during said firing stroke (the upper tab portion of the wedge sit in a slot of the anvil 224, which is the second jaw, this allows for closure and maintaining a distance relative to the first jaw during the firing stroke; fig 3; par 0028), But fails to teach wherein a portion of said drive shaft comprises a flexible shaft portion, and wherein said flexible shaft portion extends through said articulation joint; 
Swensgard discloses a surgical stapling instrument with gear rotation of the motor to move part of the instrument but fails to explicitly teach articulation in response to the rotation of one of the rotary discs of said mounting portion.
	However Giordino teaches a surgical instrument as seen in figures 31-38 with a mounting portion 1302 and a plurality of rotatable bodies or discs (1304;par 0229-0230) of robotic system 1000; (tool mounting portion houses the rotational gear assembly including a plurality of driven discs and gear that rotate to initiate movement and articulation in the surgical instrument; (par 0235; the tool drive assembly 1010 to the corresponding fourth driven element 1304 will cause rotations of the articulation spur gear).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the articulation control as taught by Giordino to control separate functions of the surgical instrument and allow the operator to have increased control and safety while operating the instrument.  
Swensgard and Giordino teach articulating motor controlled surgical staplers but fail to explicitly teach a flexible drive shaft wherein a portion of the flexible drive shaft extends through at least a portion of said articulation joint, and wherein said flexible drive shaft comprises a plurality of annular joint segments interconnected to one another.
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segments 206 each defining an opening through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

	Regarding claim 32 Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 30, Swensgard fails to teach wherein said flexible shaft portion comprises a plurality of cutouts.
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment cutouts 206 each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 33, Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 30, but fails to teach wherein said flexible drive shaft comprises a hollow portion .
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment cutouts 206 each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 34 Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 33, Swensgard fails to explicitly teach wherein said hollow portion comprises a plurality of cutouts.
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment cutouts 206 each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 35 Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 30, Swensgard fails to teach wherein said flexible shaft portion comprises a plurality of annular joint segments interconnected to one another
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment cutouts 206 each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claims 36 Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 35, but fails to teach wherein said plurality of annular joint segments comprise a plurality of interlocking dovetail shapes.
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular joint segment dovetail shape cutouts 206 each defining hollow portions through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

Regarding claim 37, Swensgard et al discloses a surgical instrument (10) for use with a robotic surgical system (controlled by a remote computer system par 0040), wherein said surgical instrument comprises: a mounting portion configured to operably interface with the robotic surgical system (par 041; the surgical instrument can be disassembled and parts can be selectively replaced; and operably interfaced with remote computer system 170 for real time data), wherein said mounting portion comprises a plurality of rotary discs configured to rotate in response to rotary motions applied thereto by the robotic surgical system (articulation control 16 may effect rotation of the end effector; and an electric motor via drive train which contains gears, or rotary disks; par 0024-0025); an elongate shaft (8) extending from said mounting portion (handle 6); and an articulation joint (14); an end effector (12), wherein said articulation joint (14) couples said end effector (12) to said elongate shaft (8), wherein said end effector (12) is rotatable relative to said elongate shaft (8) about said articulation joint (par 0017), and wherein said end effector comprises: a first jaw ; a second jaw movable relative to said first jaw between an open position and a closed position (jaws 24,22); and an elongate channel configured to receive a staple cartridge including a plurality of staples removably stored therein (lower jaw 22 has an elongate channel that received cartridge 34); a drive shaft (36) operably interfacing with said mounting portion, wherein said drive shaft is configured to rotate in response to the rotation of one of said plurality of rotary discs of said mounting portion (helical drive shaft is in communication with bevel gear assembly 52 which drives the drive shaft; par 0027-0028); and an I-beam operably engaged with said drive shaft (wedge 33,and knife 32 form an I-beam that translates due to rotation of the drive screw 36), wherein said I-beam is configured to translate in response to the rotation of said drive shaft (par 0027-0029), wherein said I-beam is configured to engage said second jaw and move said second jaw to said closed position during a closing stroke, wherein said I-beam is further configured to eject the staples from the staple cartridge during a firing stroke, and wherein said I-beam retains said second jaw at a distance relative to said first jaw during said firing stroke (the upper tab portion of the wedge sit in a slot of the anvil 224, which is the second jaw, this allows for closure and maintaining a distance relative to the first jaw during the firing stroke; fig 3; par 0028).
Swensgard discloses a surgical stapling instrument with gear rotation of the motor to move part of the instrument but fails to explicitly teach articulation in response to the rotation of one of the rotary discs of said mounting portion.
	However Giordino teaches a surgical instrument as seen in figures 31-38 with a mounting portion 1302 and a plurality of rotatable bodies or discs (1304;par 0229-0230) of robotic system 1000; (tool mounting portion houses the rotational gear assembly including a plurality of driven discs and gear that rotate to initiate movement and articulation in the surgical instrument; (par 0235; the tool drive assembly 1010 to the corresponding fourth driven element 1304 will cause rotations of the articulation spur gear).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Swensgard with the articulation control as taught by Giordino to control separate functions of the surgical instrument and allow the operator to have increased control and safety while operating the instrument.  
Swensgard and Giordino teach articulating motor controlled surgical staplers but fail to explicitly teach a flexible drive shaft wherein a portion of the flexible drive shaft extends through at least a portion of said articulation joint, and wherein said flexible drive shaft comprises a plurality of annular joint segments interconnected to one another.
However Aranyi teaches an endoscopic surgical instrument with an articulation joint 202 which houses a flexible drive shaft 119 that extends therethrough and can articulate in any desired direction through 360 degrees which encompasses enabling said end effector to articulate about a plurality of interlocking annular dovetail shape interlocking joint segments 206 each defining an opening through which flexible shaft 119 is disposed; par 0078; fig. 8) 
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including as taught by Swensgard with the flexible articulation joint as taught by Aranyi which includes a plurality of articulating segments which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

4.	Claims 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swensgard et al US 2011/0155781 in view of Giordano et al. US 2011/0295270 in view of Aranyi et al. US 2013/0098968 in further view of Timm et al. US 2008/0308604.

Regarding claim 38 Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 37, but fails to teach wherein said articulation joint comprises a ball portion on said end effector and a socket portion on said elongate shaft, wherein said socket portion is configured to receive said ball portion, and wherein said ball portion and said socket portion are configured to permit articulation of said end effector relative to said elongate shaft.
However Timm teaches an articulation joint 4006 in a surgical stapling instrument comprising a ball portion 4060 on said end effector 4020 and a socket portion 5034 on said elongate shaft 5000, and wherein said ball portion and said socket portion are configured to permit articulation of said end effector relative to said elongate shaft (par 0234; figs 73a-74a)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the articulation joint as taught by Swensgard in order to allow for articulation in multiple directions to be able to place the end effector in the desired location without having to turn the handle assembly.
. 
    PNG
    media_image3.png
    597
    800
    media_image3.png
    Greyscale

Regarding claim 39 Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 20, but fails to teach wherein said articulation joint comprises a ball portion on said end effector and a socket portion on said elongate shaft, wherein said socket portion is configured to receive said ball portion, and wherein said ball portion and said socket portion are configured to permit articulation of said end effector relative to said elongate shaft.
However Timm teaches an articulation joint 4006 in a surgical stapling instrument comprising a ball portion 4060 on said end effector 4020 and a socket portion 5034 on said elongate shaft 5000, and wherein said ball portion and said socket portion are configured to permit articulation of said end effector relative to said elongate shaft (par 0234; figs 73a-74a)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the articulation joint as taught by Swensgard in order to allow for articulation in multiple directions to be able to place the end effector in the desired location without having to turn the handle assembly.

Regarding claim 40 Swensgard in view of Giordino, in further view of Aranyi substantially teaches the surgical instrument of Claim 30, but fails to teach wherein said articulation joint comprises a ball portion on said end effector and a socket portion on said elongate shaft, wherein said socket portion is configured to receive said ball portion, and wherein said ball portion and said socket portion are configured to permit articulation of said end effector relative to said elongate shaft. 
However Timm teaches an articulation joint 4006 in a surgical stapling instrument comprising a ball portion 4060 on said end effector 4020 and a socket portion 5034 on said elongate shaft 5000, and wherein said ball portion and said socket portion are configured to permit articulation of said end effector relative to said elongate shaft (par 0234; figs 73a-74a)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the articulation joint as taught by Swensgard in order to allow for articulation in multiple directions to be able to place the end effector in the desired location without having to turn the handle assembly.
Response to Arguments
5.	Applicant’s arguments, see remarks, filed 9/27/2022, with respect to the rejection(s) of claim(s) 20,24-30,32-37 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aranyi et al. US 2013/0098968 and newly presented claims 38-40 in view of Timm et al. US 2008/0308604.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunter et al. US 2018/0168581 which discloses a flexible firing member that extends through an articulation joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731